DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 3A, 3B and 3C fail to have proper labels for all the rectangular boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a power pattern detection module in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in figure 4:350 of the specification par[0041], [0042] for the a power pattern detection module is described as a hardware processor that is part of the server.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "The HFDR of claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Applicant is suggested to change the limitations "The HFDR of claim 5" to "The HFDR of claim 1".
Claim 7 is rejected as stated above because due to their dependency from claim 5. Claim 7 is also indefinite.
Claim 6 recites the limitation "The HFDR of claim 6" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the power collar" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Applicant is suggested to change the limitations "The HFDR of claim 6" to "The HFDR of claim 5" in claim 6; and  the Applicant is suggested to change the limitations "The HFDR of claim 5" to "The HFDR of claim 1" in claim 5 in order the limitations “the power pollar” will be correct.
Claim 6 recites the limitation "the first meter receptacle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Applicant is suggested to change the limitations "The HFDR of claim 6" to "The HFDR of claim 5" in claim 6; and  the Applicant is suggested to change the limitations "The HFDR of claim 5" to "The HFDR of claim 1" in claim 5 in order the limitations “the first meter receptacle” will be correct.
Claim 9 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the power" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the functionality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the meter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outside" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the meter socket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the meter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-2, 4, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US2002/0084914A1) hereafter Jackson, in view of Pambucol et al. (US2018/0074123A1) hereafter Pambucol.
Regarding claim 1, Jackson discloses a high frequency data recorder ("HFDR") comprising:
a first set of contacts, on a first side of the HFDR (fig 2:222a, par[0035]: The first current coil 218a includes first and second ends defining first and second current blades 222a and 224a, respectively, to be received by the jaws 123 located within the enclosure base 116. (See FIG. 1). The second current coil 218b likewise includes first and second ends defining first and second current blades 222b and 224b, respectively, to be received by the jaws 123. (See FIG. 1).)), that are pluggable into a first meter receptacle of a meter box (fig 1:116, par[0030]: the enclosure base 116 is box-like in structure having an opening for receiving the cover 118 and a cabling opening 124 for receiving the power lines of the electrical system being metered, not shown), wherein the first meter receptacle provides a connection to a power supply (fig 3:222a & 224a; par[0031], [0035]: When installed into a facility, the plurality of jaws 123 are electrically connected to the power lines of the electrical system of the facility. To this end, a plurality of terminals, not shown, are located within the interior 122 that are electrically coupled to the jaws 123. The terminals connect to the ends of the power line to complete the connection between the jaws 123 and the power lines. The first current coil 218a includes first and second ends defining first and second current blades 222a and 224a, respectively, to be received by the jaws 123 located within the enclosure base 116. (See FIG. 1). The second current coil 218b likewise includes first and second ends defining first and second current blades 222b and 224b, respectively, to be received by the jaws 123. (See FIG. 1).) and a connection to a load (fig 3:230a, par[0046], [0048]: the measurement module 214 includes a plurality of plugs 240a through 240g that are received by the corresponding plurality of sockets 230a through 230g. The plurality of plugs 240a through 240g, when assembled, are electrically connected to the measurement circuit and physically connected to the printed circuit board 234. When in engagement, the plugs 240a through 240g of the measurement meter 114 are electrically connected to the sockets 230a through 230g, respectively, of the sensor assembly 120. Once the measurement meter 114, the cover 118, the sensor assembly 120, and the enclosure base 116 are all assembled as described above, the electricity meter assembly 110 performs energy consumption measurements on the electrical system of the facility.);
a second set of contacts, on a second side of the HFDR (fig 2:222b, par[0035]: The first current coil 218a includes first and second ends defining first and second current blades 222a and 224a, respectively, to be received by the jaws 123 located within the enclosure base 116. (See FIG. 1). The second current coil 218b likewise includes first and second ends defining first and second current blades 222b and 224b, respectively, to be received by the jaws 123. (See FIG. 1).)), that form a second meter receptacle, wherein the second meter receptacle provides another connection to the power supply(fig 3:222b & 224b; par[0031], [0035]: When installed into a facility, the plurality of jaws 123 are electrically connected to the power lines of the electrical system of the facility. To this end, a plurality of terminals, not shown, are located within the interior 122 that are electrically coupled to the jaws 123. The terminals connect to the ends of the power line to complete the connection between the jaws 123 and the power lines. The first current coil 218a includes first and second ends defining first and second current blades 222a and 224a, respectively, to be received by the jaws 123 located within the enclosure base 116. (See FIG. 1). The second current coil 218b likewise includes first and second ends defining first and second current blades 222b and 224b, respectively, to be received by the jaws 123. (See FIG. 1).) and another connection to the load (fig 3:230b, par[0046], [0048]: the measurement module 214 includes a plurality of plugs 240a through 240g that are received by the corresponding plurality of sockets 230a through 230g. The plurality of plugs 240a through 240g, when assembled, are electrically connected to the measurement circuit and physically connected to the printed circuit board 234. When in engagement, the plugs 240a through 240g of the measurement meter 114 are electrically connected to the sockets 230a through 230g, respectively, of the sensor assembly 120. Once the measurement meter 114, the cover 118, the sensor assembly 120, and the enclosure base 116 are all assembled as described above, the electricity meter assembly 110 performs energy consumption measurements on the electrical system of the facility.);
a processor (fig 4:248, par[0075]: FIG. 4 shows a circuit block diagram of the measurement circuit 142 and associated display 238 for use in the measurement meter 114. The measurement circuit 142 includes a watt measurement integrated circuit ("IC") 244, a microcontroller 248) that accesses a non-transitory machine readable memory that stores instruction (fig 4:50, par[0075], [0081]: FIG. 4 shows a circuit block diagram of the measurement circuit 142 and associated display 238 for use in the measurement meter 114. The measurement circuit 142 includes a watt measurement integrated circuit ("IC") 244, a microcontroller 248 and a non-volatile memory 250. The microcontroller 248 is further connected to the memory 250 and the display circuit 238.) that when executed cause the processor to passively measure current downstream from the meter box (par[0080]: the watt measurement IC 244 is further operably connected to the microcontroller 248 through a bus structure 220. The bus structure 220 consists of one or more serial and or parallel busses that allow for data communication between the microcontroller 248 and the watt measurement IC 244. In general, the watt measurement IC 244 provides energy consumption data to the microcontroller 248 and the microcontroller 248 provides control and calibration data to the watt measurement IC 244.); and
a transceiver that transmits data characterizing the measured current (par[0091]: The energy consumption information is communicated externally through the display 238. Alternatively or additionally, the energy consumption information may be communicated through an external communication circuit, not shown).
Jackson does not explicitly disclose a wireless transceiver that wirelessly transmits data.
Pambucol discloses a wireless transceiver that wirelessly transmits data (fig 2:116, par[0022]: The gatekeeper 116 further comprises wireless LAN communications circuitry 214 for communicating wirelessly with the meters 114 in a subnet/LAN and a network interface 208 for communication over the network 112. The communications circuitry 214 may be a two-way communications interface to the data collection server 206 and may comprise any suitable communications interface technology, such as a radio frequency (RF) transceiver, or an interface to the telephone lines or power lines at a utility location, etc. The communications circuitry 214 may communicate with the data collection server 206 over private or public networks.).
One of ordinary skill in the art would be aware of both the Jackson and the Pambucol references since both pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the wireless transmission feature as disclosed by Pambucol to gain the functionality of providing a wireless communications circuitry for transmitting and receiving data, such as error and warning conditions, to/from other meters.

Regarding claim 2, Jackson in view of Pambucol discloses the HFDR wherein the data characterizing power consumed by the load to is transmitted to a server via a public network (Pambucol par[0022]: FIG. 2A, gatekeeper 116 may comprise metering circuitry 204 that performs measurement of consumption of a service or commodity and a processor 205 that controls the overall operation of the metering functions of the gatekeeper 116. The communications circuitry 214 may communicate with the data collection server 206 over private or public networks).

Regarding claim 4, Jackson in view of Pambucol discloses the HFDR is integrated with a power collar (Jackson fig 2:114&120, par[0035]: The sensor assembly 120 technically equivalent to a power collar with a first side and a second side, comprising an HFDR that comprises a processor and a transceiver. The sensor assembly 120 includes voltage and current sensors, which according to the exemplary embodiment described herein, include first and second current transformers 216a and 216b, respectively, first and second current coils 218a and 218b, respectively, and one or more neutral blades 220. The first current coil 218a includes first and second ends defining first and second current blades 222a and 224a, respectively, to be received by the jaws 123 located within the enclosure base 116.).

Regarding claim 10, Jackson in view of Pambucol discloses the HFDR of claim 1, wherein the HFDR is retrofitted to the meter box, wherein the HFDR extends the functionality of the meter box without reconfiguration of the meter box or the meter (Jackson par[0028], [0068]: FIG. 1, as will be discussed further below, allows for replacement of the measurement meter 114 without replacement of the sensor circuit and without dismantling the meter mounting device 112. Accordingly, the meter functionality as embodied in the electronic circuits of the measurement meter 114 may be upgraded or replaced without the inconvenience or expense of removing and/or replacing the sensor circuit. When the measurement meter 114 is removed, the sensor assembly 112 remains electrically connected to the electrical system of the facility, thereby allowing electrical power to be delivered to the facility.).

Regarding claim 13, Jackson in view of Pambucol discloses the HFDR of claim 1, wherein the HFDR is electrically and physically positioned between the meter socket and the meter (Jackson fig 2, par[0027]: FIG. 1 shows a first embodiment of an exemplary electricity meter assembly 110 according to the present invention. The exemplary electricity meter assembly includes a meter mounting device 112 and a measurement meter 114. In general, the meter mounting device 112 of the embodiment of FIG. 1 includes an enclosure base 116, a cover 118, and a sensor assembly 120. The enclosure base 116, the cover 118, and a portion of the sensor assembly 120 cooperate to form an enclosure having an interior 122.).

2.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Pambucol, and further in view of Wong et al. (US2019/0004098A1) hereafter Wong.
Regarding claim 3, Jackson in view of Pambucol does not explicitly disclose the HFDR wherein the wireless transceiver of the HFDR transmits data characterizing power measured data to the server via a cellular network.
Wong discloses the HFDR wherein the wireless transceiver of the HFDR transmits data characterizing power measured data to the server via a cellular network (par[0090]: The electricity meter 110 sends consumption data to an analysis server 180 via its cellular connection to the Internet 170 every 30 minutes. Each data value indicates the amount of electricity consumed at the premises in a 30 minute time period, normally the 30 minute period immediately preceding the time at which the data value is recorded. The gas meter 118 can send gas consumption values (each value being the amount of gas consumed at the premises in a 30 minute time period) to the electricity meter 110 periodically, for example every 12 or 24 hours. The electricity meter 110 (via the cellular modem 115) can then send this gas consumption information on to the analysis server 180, via its connection to the Internet 170.).
One of ordinary skill in the art would be aware of the Jackson, Pambucol and Wong references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the cellular network feature as disclosed by Wong to gain the functionality of linking users on both fixed and mobile phones, having increased capacity, being easy to maintain, easy to upgrade the equipment, consuming less power.

3.	Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Pambucol, and further in view of Danielson (Patent US10426068B1).
Regarding claim 5, Jackson in view of Pambucol does not explicitly disclose the HFDR wherein a smart meter is plugged into the second set of contacts on the second side of the HFDR integrated with a power collar.
Danielson discloses the HFDR wherein a smart meter is plugged into the second set of contacts on the second side of the HFDR integrated with a power collar (fig 6:80, col 5 ln 19-27: Referring finally to FIG. 6, a perspective view of the device 10, shown in a utilized state, according to the preferred embodiment of the present is shown. The device 10 is mounted upon an electric utility revenue meter 80, preferably of the “smart” nature which emits electromagnetic radiation. The electric utility revenue meter 80 is provided upon a meter base enclosure 85 as is typically expected and is located on the exterior of a structure 90 such as a residence, commercial or industrial establishment).
One of ordinary skill in the art would be aware of the Jackson, Pambucol and Danielson references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the smart metering feature as disclosed by Danielson to gain the functionality of increasing energy efficiency by keeping track of peak usage timings, managing personal energy consumption, saving money and conserve power, and reducing utility problems associated with solar energy.

Regarding claim 7, Jackson in view of Pambucol and Danielson discloses the HFDR of claim 5, wherein the HFDR is circumscribed by a meter ring that includes a fastener to secure the meter to the power collar (Danielson col 5 ln 30-49: The spring clips 70 (not visible in this FIGURE due to illustrative limitations) are connected to a retaining collar 95 on the electric utility revenue meter 80. This connection provides multiple features. It is simply placed over the glass enclosure of the electric utility revenue meter 80 and pressed into place whereupon the spring clips 70 engage the retaining collar 95. Second, the spring like nature of the spring clips 70 maintain the position of the device 10 and hold the device 10 in place regardless of external events such as inclement weather, wind, accidental contact, or the like. Third, the electrically conductive nature of the spring clips 70 maintain a singular electrical potential between all metallic surfaces including but not limited to the face 20, the side surface 15, the base band 45, the retaining collar 95 and the meter base enclosure 85).

4.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Pambucol, and further in view of Barnett. JR et al. (US2018/0188072A1) hereafter Barnett.
Regarding claim 6, Jackson in view of Pambucol does not explicitly disclose the HFDR wherein the power collar further comprises a surge shield that provides surge protection to electrical equipment downstream from the first meter receptacle.
Barnett discloses the HFDR wherein the power collar further comprises a surge shield that provides surge protection to electrical equipment downstream from the first meter receptacle (par[0035]: The PLC components (e.g., PHYs, signal processors, line drivers and transceivers, etc.) of the meter collar device 205 may be shielded from the utility side powerlines and/or the power signal on both the utility side powerlines and load powerlines. Thus, the meter collar device 205 may be configured to provide a shielded connection to the electrical wiring of the customer premises, including various filters, fuses, and other devices configured to protect the PLC components against electrical surges and high voltages on the powerlines (both on the utility side and load side).).
One of ordinary skill in the art would be aware of the Jackson, Pambucol and Barnett references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the surge protection feature as disclosed by Barnett to gain the functionality of preventing damage to Appliances and Devices, providing an electrical Fire Prevention by protecting from the spikes and surges, and implementing transient Surges Protection.

5.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Pambucol, and further in view of Fennell et al. (Patent US4872847) hereafter Fennell.
Regarding claim 8, Jackson in view of Pambucol does not explicitly disclose the HFDR wherein circuitry of the HFDR is mounted on a plastic insulator to prevent short circuiting.
Fennell discloses the HFDR wherein circuitry of the HFDR is mounted on a plastic insulator to prevent short circuiting (col 3 ln 55-62, col 4 ln 19-27: The contact terminal block adaptor 40 is similar in all major respects to the contact terminal block adaptor disclosed in the above-mentioned Fennell patents. The contact block adaptor 40 includes a molded insulating plastic carrier 40C (FIG. 3; FIG. 4) which has a central pocket portion 83 in which is received a steel bar 84 that has a pair of bored and tapped holes 85-1, 85-2 aligned with holes 86-1 and 86-2 in the base of the pocket 83. The plastic cover or cap 90 in this case can be similar in construction to the meter disconnect device disclosed in U.S. Pat. No. 3,614,708 and has a handle H thereon for safe and easy removal of cover 90 after the installation of the pilfer proofing adaptations. The clamp brackets 50L and 50R are installed after the adaptor has been plugged through the opening 16-0 in cover plate 16).
One of ordinary skill in the art would be aware of the Jackson, Pambucol and Fennell references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the surge protection feature as disclosed by Fennell to gain the functionality of protecting from the spikes and surges, providing an easy  maintenance of the circuit, and repairing of the device and the cost of replacement is reduced.

6.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Pambucol, and further in view of Bell (US2017/0093160A1).
Regarding claim 9, Jackson in view of Pambucol does not explicitly disclose the HFDR wherein the controller samples the power consumed by the load at least 2000 times per second.
Bell discloses the HFDR wherein the controller samples the power consumed by the load at least 2000 times per second (par[0167]: the voltage estimator 220 can generate the estimate of the secondary voltage drop based on a certain number of samples or samples corresponding to a duration. For example, the voltage estimator 220 can use metering history for 30 days. The AMI metering devices can be configured to take samples or measurements of one or more characteristics electricity for this duration. The metering device can be configured with a sample rate that facilities the systems and methods of the present disclosure. In some embodiments, the sample rate can be a value between, e.g., 1 Hz to 1 MHz. For example, the sample rate can be 900 Hz, 1800 Hz, 5 kHz, etc.).
One of ordinary skill in the art would be aware of the Jackson, Pambucol and Bell references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the sampling rate feature as disclosed by Bell to gain the functionality of providing a low cost of sampling, less time consuming in sampling, scope of sampling is high, accuracy of data is high, organization of convenience, and intensive and exhaustive data.

7.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Pambucol, and further in view of Casey et al. (US2011/0254697A1) hereafter Casey.
Regarding claim 11, Jackson in view of Pambucol does not explicitly disclose the HFDR wherein the meter box is attached to the outside of a customer premises.
Casey discloses the HFDR wherein the meter box is attached to the outside of a customer premises (par[0051]: A data collecting device, such as the utility monitoring device 110 and/or utility meter 140, may be attached to the exterior wall of a customer premises).
One of ordinary skill in the art would be aware of the Jackson, Pambucol and Casey references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the specific mounting location feature as disclosed by Casey to gain the functionality of providing the collection and transmission of utility data, and more particularly, to a techniques and devices for monitoring utility usage at a premises and providing data on such usage to a variety of parties.

8.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Pambucol, and further in view of McGuire et al. (US2014/0028323A1) hereafter McGuire.
Regarding claim 12, Jackson in view of Pambucol does not explicitly disclose the HFDR wherein the HFDR is configured to passively measure impedance across the load.
McGuire discloses the HFDR wherein the HFDR is configured to passively measure impedance across the load (par[0028], [0030]: To perform the diagnostic testing procedure, the test module 320 pulls power from the hot side (the utility side) of the meter socket 100 and ramps up the input voltage to a set level (e.g., 10 volts over a set period (e.g., less than 90 seconds) that is small compared to the full service voltage (e.g., 240 volts). The test module 100 measures the current at the load-side of the electrical distribution wiring network and computes the impedance of the electrical distribution wiring network at the building site. Based on the calculated impedance, the wiring network may be identified as containing a short circuit, open circuit, or being "normal." As an example, a calculated impedance that is below a first defined value may indicate a short circuit. Further, a calculated impedance that is above a second defined value may indicate an open circuit, whereas a calculated impedance that is above the first defined value and below the second defined below value may indicate that impedance of the wiring network is normal and passes inspection. Values used for the first and second defined values may be configurable and adjustable for different needs and/or environments. Additionally, from the calculated impedance, the current that would be flowing through a connected electrical meter under full voltage may be computed and presented by the indication interface 330.).
One of ordinary skill in the art would be aware of the Jackson, Pambucol and McGuire references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the impedance feature as disclosed by McGuire to gain the functionality of providing a matching of the impedances throughout the circuit yielding a desired low voltage standing wave ratio (VSWR), and transferring the maximum amount of power from the source to the load. 

9.	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Wong, and further in view of Bell.
Regarding claim 14, Jackson discloses a system for measuring and transmitting power measurements comprising:
a power collar comprising:
a first side with connectors (fig 2:222a, par[0035]: The first current coil 218a includes first and second ends defining first and second current blades 222a and 224a, respectively, to be received by the jaws 123 located within the enclosure base 116. (See FIG. 1). The second current coil 218b likewise includes first and second ends defining first and second current blades 222b and 224b, respectively, to be received by the jaws 123. (See FIG. 1).)) pluggable into a meter receptacle of a meter box (fig 1:116, par[0030]: the enclosure base 116 is box-like in structure having an opening for receiving the cover 118 and a cabling opening 124 for receiving the power lines of the electrical system being metered, not shown), wherein the meter receptacle provides a connection to a power supply (fig 3:222a & 224a; par[0031], [0035]: When installed into a facility, the plurality of jaws 123 are electrically connected to the power lines of the electrical system of the facility. To this end, a plurality of terminals, not shown, are located within the interior 122 that are electrically coupled to the jaws 123. The terminals connect to the ends of the power line to complete the connection between the jaws 123 and the power lines. The first current coil 218a includes first and second ends defining first and second current blades 222a and 224a, respectively, to be received by the jaws 123 located within the enclosure base 116. (See FIG. 1). The second current coil 218b likewise includes first and second ends defining first and second current blades 222b and 224b, respectively, to be received by the jaws 123. (See FIG. 1).) and a load representing electrical equipment (fig 3:230a, par[0046], [0048]: the measurement module 214 includes a plurality of plugs 240a through 240g that are received by the corresponding plurality of sockets 230a through 230g. The plurality of plugs 240a through 240g, when assembled, are electrically connected to the measurement circuit and physically connected to the printed circuit board 234. When in engagement, the plugs 240a through 240g of the measurement meter 114 are electrically connected to the sockets 230a through 230g, respectively, of the sensor assembly 120. Once the measurement meter 114, the cover 118, the sensor assembly 120, and the enclosure base 116 are all assembled as described above, the electricity meter assembly 110 performs energy consumption measurements on the electrical system of the facility.);
a second side, opposite the first side, the second side comprising a second meter receptacle for a meter (par[0038]: The sensor assembly 120 further includes an electrically safe interface 126. The electrically safe interface 126 comprises a first interconnecting means for connecting to the measurement meter 114);
a high frequency data recorder ("HFDR") the HFDR comprising:
a processor (fig 4:248, par[0075]: FIG. 4 shows a circuit block diagram of the measurement circuit 142 and associated display 238 for use in the measurement meter 114. The measurement circuit 142 includes a watt measurement integrated circuit ("IC") 244, a microcontroller 248) that accesses a non-transitory machine readable memory that stores instruction (fig 4:50, par[0075], [0081]: FIG. 4 shows a circuit block diagram of the measurement circuit 142 and associated display 238 for use in the measurement meter 114. The measurement circuit 142 includes a watt measurement integrated circuit ("IC") 244, a microcontroller 248 and a non-volatile memory 250. The microcontroller 248 is further connected to the memory 250 and the display circuit 238.) that when executed cause the processor to passively measure current downstream from the meter box (par[0080]: the watt measurement IC 244 is further operably connected to the microcontroller 248 through a bus structure 220. The bus structure 220 consists of one or more serial and or parallel busses that allow for data communication between the microcontroller 248 and the watt measurement IC 244. In general, the watt measurement IC 244 provides energy consumption data to the microcontroller 248 and the microcontroller 248 provides control and calibration data to the watt measurement IC 244.); and
a transceiver that transmits data characterizing the measured current (par[0091]: The energy consumption information is communicated externally through the display 238. Alternatively or additionally, the energy consumption information may be communicated through an external communication circuit, not shown);
a meter pluggable into the second meter receptacle of the power collar (fig 2:114, par[0034], [0038]: The measurement meter 114 is constructed such that it may be removably coupled to the sensor assembly 120. The measurement meter 114 and the sensor assembly 120 cooperate to form a type of revenue meter known in the revenue metering industry as a 25S meter form.).
Jackson does not explicitly disclose the system comprising: a processor passively measures power supplied to the load at least 2000 samples per second; and a transceiver that wirelessly transmits data; and a remote server that receives the data characterizing measure power from the HFDR, wherein the remote server employs a power pattern detection module to analyze the data.
Wong discloses the system comprising: a transceiver that wirelessly transmits data (par[0090]: The electricity meter 110 sends consumption data to an analysis server 180 via its cellular connection to the Internet 170 every 30 minutes.); and a remote server that receives the data characterizing measure power from the HFDR, wherein the remote server employs a power pattern detection module to analyze the data (fig 6:606, par[0187], [0188]: Server 600 receives information, such as consumption readings, from the meters via the network interface, and uses the consumption data to calculate diagnostic metrics, as described above. The diagnostic metrics may be provided as output to an operator via a suitable user interface and/or to one or more local or remote control processes for controlling energy consuming equipment at the supply locations and/or energy supply equipment in the grid.).
One of ordinary skill in the art would be aware of the Jackson and Wong references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the cellular network feature as disclosed by Wong to gain the functionality of linking users on both fixed and mobile phones, having increased capacity, being easy to maintain, easy to upgrade the equipment, consuming less power.
Jackson in view of Wong does not explicitly disclose a processor passively measures power supplied to the load at least 2000 samples per second.
Bell discloses the HFDR wherein the controller samples the power consumed by the load at least 2000 times per second (par[0167]: the voltage estimator 220 can generate the estimate of the secondary voltage drop based on a certain number of samples or samples corresponding to a duration. For example, the voltage estimator 220 can use metering history for 30 days. The AMI metering devices can be configured to take samples or measurements of one or more characteristics electricity for this duration. The metering device can be configured with a sample rate that facilities the systems and methods of the present disclosure. In some embodiments, the sample rate can be a value between, e.g., 1 Hz to 1 MHz. For example, the sample rate can be 900 Hz, 1800 Hz, 5 kHz, etc.).
One of ordinary skill in the art would be aware of the Jackson, Wong and Bell references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the sampling rate feature as disclosed by Bell to gain the functionality of providing a low cost of sampling, less time consuming in sampling, scope of sampling is high, accuracy of data is high, organization of convenience, and intensive and exhaustive data.

Regarding claim 15, Jackson in view of Wong and Bell discloses the system of claim 14, wherein the power collar comprising the HFDR is retrofitted to the meter box and meter (Jackson par[0035], [0038]: The sensor assembly 120 includes voltage and current sensors, which according to the exemplary embodiment described herein, include first and second current transformers 216a and 216b, respectively, first and second current coils 218a and 218b, respectively, and one or more neutral blades 220. The sensor assembly 120 further includes an electrically safe interface 126. The electrically safe interface 126 comprises a first interconnecting means for connecting to the measurement meter 114), and the meter was previously plugged into the meter box (Jackson fig 2:114, par[0034], [0068]: The measurement meter 114 is constructed such that it may be removably coupled to the sensor assembly 120. The measurement meter 114 and the sensor assembly 120 cooperate to form a type of revenue meter known in the revenue metering industry as a 25S meter form. A technician first removes the measurement meter 114 from the meter mounting device 112 while the cover 118 remains installed over the sensor assembly 120 and onto the enclosure base 116.).

10.	Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Wong and Bell, and further in view of Sparks et al. (US2008/0106434A1) hereafter Sparks.
Regarding claim 16, Jackson in view of Wong and Bell does not explicitly disclose wherein the meter is a smart meter, the transceiver of the HFDR communicates with the remote server via a first protocol and the smart meter communicates with remote server via a second protocol.
Sparks discloses the system wherein the meter is a smart meter, the transceiver of the HFDR communicates with the remote server via a first protocol (fig 2:203, col 5 ln 56-63: Wireless modem 203 and system processor 204 allow the utility provider to communicate in different modes, depending on the amount of data being transferred per message and the frequency of the messages. In the illustrated embodiment, messages are sent using ASCII code as either a cellular connection using the Transmission Control Protocol (TCP)/Internet Protocol (IP) or as a Short Message Service (SMS) messages) and the smart meter communicates with remote server via a second protocol (fig 2:213, col 6 ln 50-58: System 200 implements a second wireless communications subsystem for establishing a mesh network between different users or between appliances within a single user node (e.g., a household or apartment). This mesh network subsystem includes an RF transceiver and processor mesh unit 213 and an RF antenna 212. As shown in FIG. 3C, mesh network subsystem 213 is disposed on a dedicated printed current board 303 disposed on the back face of primary circuit board 301, generally parallel to wireless modem 203.).
One of ordinary skill in the art would be aware of the Jackson, Wong, Bell and Sparks references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the different protocols feature as disclosed by Sparks to gain the functionality of providing an economical communication module which can be connected flexibly and in a simple manner to a meter and with which the transmission quality and transmission range are improved.

Regarding claim 17, Jackson in view of Wong, Bell and Sparks discloses the system of claim 16, wherein the first protocol employed to communicate by the transceiver of the HFDR is a cellular protocol or a Wi-Fi protocol (Sparks fig 2:203, col 5 ln 56-63: Wireless modem 203 and system processor 204 allow the utility provider to communicate in different modes, depending on the amount of data being transferred per message and the frequency of the messages. In the illustrated embodiment, messages are sent using ASCII code as either a cellular connection using the Transmission Control Protocol (TCP)/Internet Protocol (IP) or as a Short Message Service (SMS) messages)and the second protocol employed to communicate by the smart meter is a mesh network protocol (Sparks fig 2:213, col 6 ln 50-58: System 200 implements a second wireless communications subsystem for establishing a mesh network between different users or between appliances within a single user node (e.g., a household or apartment). This mesh network subsystem includes an RF transceiver and processor mesh unit 213 and an RF antenna 212. As shown in FIG. 3C, mesh network subsystem 213 is disposed on a dedicated printed current board 303 disposed on the back face of primary circuit board 301, generally parallel to wireless modem 203.).

11.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Wong and Bell, and further in view of Barnett. JR et al. (US2018/0188072A1) hereafter Barnett.
Regarding claim 18, Jackson in view of Wong and Bell discloses the HFDR measures power consumed by the load on the first side of the power collar (Jackson par[0064]: the sensor assembly 120, and specifically the voltage and current sensors 215 are pre-calibrated such that the voltage and current sensors 215 have a signal response within a tolerance of a predefined signal response that is no greater than the tolerance of the energy measurement accuracy of the meter assembly 110. The energy measurement accuracy of the meter assembly 110 may be defined as the accuracy of the measured energy consumption with respect to the actual energy consumption of the facility.) and the meter measures power consumed by load on the second side of the power collar (Jackson par[0059]: the measurement meter 114 could include sensitive electric and magnetic field sensors that obtain voltage and current measurement information from electromagnetic radiation from the current coils 218a and 218b).
Jackson in view of Wong and Bell does not explicitly disclose the system wherein the power collar further comprises a surge protector that provides surge protection to the HFDR and meter on the second side of the power collar.
Barnett discloses the system wherein the power collar further comprises a surge protector that provides surge protection to the HFDR and meter on the second side of the power collar (par[0035]: The PLC components (e.g., PHYs, signal processors, line drivers and transceivers, etc.) of the meter collar device 205 may be shielded from the utility side powerlines and/or the power signal on both the utility side powerlines and load powerlines. Thus, the meter collar device 205 may be configured to provide a shielded connection to the electrical wiring of the customer premises, including various filters, fuses, and other devices configured to protect the PLC components against electrical surges and high voltages on the powerlines (both on the utility side and load side).).
One of ordinary skill in the art would be aware of the Jackson, Wong, Bell and Barnett references since all pertain to the field of utility metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HFDR of Jackson to implement the surge protection feature as disclosed by Barnett to gain the functionality of preventing damage to Appliances and Devices, providing an electrical Fire Prevention by protecting from the spikes and surges, and implementing transient Surges Protection.

Conclusion
US2008/0106434A1 to Winter discloses a system and method for collecting, at a central station, utility consumption data from a plurality of sites, by a meter unit and a booster unit for each site. The meter unit includes a measuring device for measuring the utility consumption at the respective site; a storage device for storing the measured utility consumption during successive relatively-short time intervals; and a short-range transceiver. This booster unit includes a short-range transceiver for communication with the short-range transceiver of the meter unit at the respective site via a short-range transmission channel; and a long-range transmitter for transmitting utility consumption data to the central station via a long-range transmission channel. The system further includes a control system periodically activating the booster unit from a relatively long sleep state, to a relatively short active state during which the booster unit receives from its respective meter unit, via the short-range transmission channel, the utility consumption data stored therein during the preceding sleep state of the booster unit; and transmits the received utility consumption data to the central station via the long-range transmission channel.
Patent US8476895B2 to Higuma discloses a power measuring system, a measuring apparatus, a load terminal, and a device control system are provided. A voltage sensor detects a voltage waveform, and a current sensor acquires a current waveform, of a power line in a noncontact manner. A load terminal operates to connect the power line and a voltage measuring terminal to measure a current flowing from the power line to a load and to calculate a voltage value from the measured current value and the load. The load terminal transmits, in response to a request from a measuring apparatus, the measured current value and the calculated voltage value to the measuring apparatus via a communication means. A control portion of the measuring apparatus receives the current value and the voltage value from the load terminal. The control portion calculates a power value based on the received current value, voltage value voltage waveform and current waveform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685